Citation Nr: 0601624	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-14 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
recurrent patellar subluxation, osteoarthritis, history of 
meniscus tear, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
instability, right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2002 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.

In March 2004, the Board remanded the appeal for further 
development.  During the pendency of the appeal, the RO 
granted an increase of 20 percent for service-connected right 
knee instability and continued a 20 percent rating for 
recurrent patellar subluxation, osteoarthritis, history of 
meniscus tear, right knee.   See April 2005 rating decision.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, 
both issues remain in appellate status and the case is once 
more before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected right knee recurrent 
patellar subluxation, osteoarthritis, history of meniscus 
tear is manifested by constant moderate to severe pain around 
the joint; occasional loss of balance; clicking upon sitting, 
standing or walking; limitation of flexion to approximately 
100 degrees, limitation of extension to approximately 10 
degrees, and acute flareups.

2.  There is no objective evidence of recurrent subluxation 
or episodes of right knee dislocation, nor of limitation of 
flexion of the leg to 15 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 20 
percent for service-connected recurrent patellar subluxation, 
osteoarthritis, history of meniscus tear, right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5003 (2005).

2.  The criteria for a disability evaluation higher than 20 
percent for service-connected right knee instability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

3.  The criteria for a separate disability evaluation of 10 
percent, and no higher, for service-connected recurrent 
patellar subluxation, osteoarthritis, history of meniscus 
tear, right knee on the basis of limitation of extension have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5261-5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 1969 rating decision, the RO granted entitlement to 
service connection for a torn medial meniscus in the right 
knee and assigned a 20 percent rating for this disability, 
effective March 26, 1969.  The disability was subsequently 
re-characterized as recurrent subluxation, right patella, 
tear, medial meniscus, right knee; meniscectomy and arthritis 
of the knee.  See July 1975 rating decision.  In a November 
2000 rating decision, the RO granted additional entitlement 
to service connection for right knee instability and assigned 
a 10 percent rating under Diagnostic Code 5257, effective 
August 8, 2000.  

The Board notes that the 20 percent evaluation for history of 
recurrent patellar subluxation, osteoarthritis, history of 
meniscus tear, currently assigned under Diagnostic Code 5260-
5003, has been in effect since 1974 and is now protected.  
See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) 
(2002); July 1975 rating decision; April 2005 rating 
decision.  

The veteran filed a claim for an increased rating in July 
2002, and has appealed an October 2002 RO rating decision 
that continued the 20 percent rating for his service-
connected recurrent patellar subluxation, osteoarthritis, 
history of meniscus tear, right knee and the 10 percent 
rating for his service-connected right knee instability.  As 
noted above, the RO subsequently increased the rating to 20 
percent for right knee instability.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).

Once all pertinent evidence is assembled, a determination as 
to whether the preponderance of the evidence favors, or is 
against, the claim must be made.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon the lack of 
usefulness of the affected part or systems.  The evaluation 
of the same disability or manifestations under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.

As for pertinent VA rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005) evaluates knee impairments and 
Diagnostic Code 5260 evaluates limitation of flexion of the 
leg.  Other impairment of the knee, recurrent subluxation or 
lateral instability, is assigned a rating of 10, 20, or 30 
percent for slight, moderate, and severe disability, 
respectively, under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).  Diagnostic Code 5260 provides ratings for limitation 
of flexion of 0 percent to 60 degrees, 10 percent to 45 
degrees, 20 percent to 30 degrees, and 30 percent to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
The RO has also considered 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005) in evaluating the veteran's recurrent patellar 
subluxation, osteoarthritis, history of meniscus tear, right 
knee.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.). 

The veteran's service-connected recurrent patellar 
subluxation, osteoarthritis, history of meniscus tear, right 
knee and service-connected right knee instability are both 
currently rated as 20 percent disabling under Diagnostic 
Codes 5260 and 5257, respectively.  In evaluating the 
veteran's disability, the Board has reviewed and considered 
all of the evidence in the veteran's claims folder.  As this 
is not an appeal from the initial rating assigned, however, 
the Board's focus is primarily on contemporaneous evidence of 
the extent of the disability and the functional limitations 
caused thereby.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).
 
The record indicates that since the inception of the appeal, 
the veteran underwent a VA compensation and pension (C&P) 
joints examination in August 2002.  He reported constant knee 
pain, swelling, and occasional locking and giving way of the 
right knee.  The veteran further reported constant periods of 
flare-up, mostly severe right knee pain, and indicated that 
he is unable to bend, kneel, or squat.  He also reported 
undergoing two prior knee surgeries in 1991 and 1992.  The VA 
examiner found that the veteran's right knee range of motion 
was negative nine degrees of extension and 100 degrees of 
flexion, with pain from 100 to 115 degrees of flexion.  The 
veteran tested positive on the McMurray's test and presented 
tenderness to palpation at the medial joint line and a limp 
of the right lower extremity.  The veteran was diagnosed with 
the following: history of right knee meniscus tear and 
meniscectomy; right knee severe ostearthritis; right knee 
instability; and history of recurrent patellar subluxation.  

The veteran was examined by a private physician, Dr. Soler, 
in January 2003.  Upon physical examination, Dr. Soler found 
painful range of motion from zero to 95 degrees, articular 
fluid 2/4, crepitus on motion 4/4, and unstable to lateral 
moderate and antero-posterior stable.  An x-ray of the right 
knee showed advanced post-traumatic arthritis.  Dr. Soler 
opined that the veteran's actual condition deserves a total 
knee replacement.  He noted that although the range of motion 
has not deteriorated, the condition has progressed to the 
point of total joint erosion with bone to bone contact.  He 
further opined that the subluxation has stabilized due to 
osteophyte formation.  See January 13, 2003 medical record.

Additional evidence since the inception of the appeal 
includes a December 2003 magnetic resonance imaging (MRI) of 
the right knee.  The MRI reflected right knee joint effusion; 
extensive severe degenerative joint disease of the right knee 
joint involving the three knee joint compartments; 
chondromalacia patella; exuberant large hypertrophic 
osteophytosis changes of distal demur, proximal tibia and 
patella; patchy areas of increased signal intensity within 
distal femur and proximal tibia on T2 weighted sequence as 
described above compatible with degenerative subchondral cyst 
formation and/or bone bruise/bone contusion changes; findings 
compatible with anterior cruciate ligament tear (non 
visualized anterior cruciate ligament); and extensive 
articular cartilage erosions of distal femur and proximal 
tibia (distal tibia and proximal femur) - articular cartilage 
is practically denuded.  It was noted that the findings are 
compatible with degenerative tear of medial and lateral 
menisci as described above (markedly abnormal medial and 
lateral menisci).

The veteran underwent another VA C&P joints examination in 
April 2004.  The veteran reported constant, moderate to 
severe, right knee pain round the joint with radiation to the 
calves and cramps on the posterior thigh, as well as 
occasional loss of balance with click sounds upon sitting, 
standing or walking.  He indicated precipitating factors 
include walking and going up and down stairs; alleviating 
factors are medication and massage with liniment.  The 
veteran also reported acute flareups of right knee pain on 
more than ten occasions during the past year.  The flareups 
lasted an average of 20 to 30 minutes, during which he had to 
stop what he was doing due to pain.  The veteran denied any 
episodes of dislocation or recurrent subluxation during the 
last year, and denied constitutional symptoms of inflammatory 
arthritis.  The VA examiner measured range of motion as 100 
degrees of flexion and negative 10 degrees of extension in 
the right knee, with painful motion in the last degree of the 
range.  There was no objective evidence of edema, effusion, 
redness, heat, or guarding of movement of the right knee.  
Mild weakness of the right knee extensor muscle quadriceps 
with muscle strength graded at 4/5 was noted.  Tenderness to 
palpation in the suprapatellar and infrapatellar areas, and 
on the medial and lateral meniscus area, was noted.  
Instability of the right knee anteriorly with the positive 
anterior drawer test and moderate mediolateral instability of 
the right knee was found.  Positive McMurray sign and Lachman 
sign on the right knee and a 5 cm muscle atrophy of the right 
thigh at 15 cm suprapatellar area was noted.  The VA examiner 
also noted that the veteran has a grossly deformed right knee 
joint, as seen in severe osteoarthritis, as well as a 10 
degree unilateral right varus angulation, severe crepitation, 
and a positive patellar grinding test on the right knee.  The 
veteran was diagnosed with recurrent patellar subluxation, 
osteoarthritis, history of meniscal tear and right knee 
instability.  The VA examiner noted that the claims folder 
was reviewed and indicated that the veteran was additionally 
limited by pain, fatigue, weakness and lack of endurance 
following repetitive use of his right knee.  The examiner 
further opined that the major functional impact is that he 
cannot walk or sit during flare-ups, although he does have a 
functional range of motion.  

For the reasons discussed below, the Board finds that a 
rating higher than the 20 percent currently assigned under 
Diagnostic Code 5260-5003 for the veteran's service-connected 
recurrent patellar subluxation, osteoarthritis, history of 
meniscus tear, right knee and the 20 percent currently 
assigned under Diagnostic Code 5257 for the right knee 
instability, is not warranted; however, the range of motion 
studies support the assignment of a separate, compensable 
rating of 10 percent under Diagnostic Code 5261 for 
limitation of extension.  See Esteban v. Brown, 6 Vet. App. 
259 (1994) (Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation); 
VAOPGCPREC 9-04 (holding that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  

There is no evidence of severe recurrent subluxation or 
lateral instability to warrant a rating higher than the 20 
percent currently assigned for right knee instability under 
Diagnostic Code 5257, as the veteran denied episodes of 
dislocation or recurrent subluxation in the past year.  See 
April 2004 VA C&P joints examination report.  There is also 
no evidence that flexion of the leg is limited to 15 degrees 
to warrant a higher rating under Diagnostic Code 5260.  The 
most recent VA C&P joints examination in April 2004 found 
flexion at 100 degrees.  Based on the above, the Board 
concludes that the totality of the evidence does not support 
assignment of a higher rating under either Diagnostic Code 
5257 or 5260.

The Board has also considered whether the veteran's service-
connected disabilities may be rated under other Diagnostic 
Codes related to the knee and leg.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected disabilities.  It is neither contended nor 
shown that the veteran's service-connected disabilities 
involve ankylosis of the knee (Diagnostic Code 5256), or any 
impairment of the tibia and fibula including either malunion 
with marked knee or ankle disability, or nonunion with loose 
motion, requiring a brace (Diagnostic Code 5262). Nor is a 
separate compensable evaluation under Diagnostic Code 5263 
warranted, which evaluates genu recurvatum.  It is not 
objectively demonstrated that the veteran has acquired, 
traumatic, hyperextension with weakness and insecurity in 
weight-bearing.

VAOPGCPREC 9-04 held that separate ratings under Diagnostic 
Code 5260, for limitation of flexion, and Diagnostic Code 
5261, for limitation of extension, may be assigned for 
disability of the same joint.  Normal extension is to 0 
degrees.  38 C.F.R. § 4.71a, Plate II (2005).  Diagnostic 
Code 5261 provides ratings for limitation of extension of 0 
percent to 5 degrees, 10 percent to 10 degrees, 20 percent to 
15 degrees, 30 percent to 20 degrees, 40 percent to 30 
degrees, and 50 percent to 45 degrees.  Although Dr. Soler 
reported full extension of 0 degrees in January 2003, the 
April 2004 VA C&P examination report documents extension of 
negative 10 degrees, and the July 2002 VA C&P examination 
documents extension of negative 9 degrees.  VA treatment 
records in 2001 document full range of 0 extension in March, 
August, and December, but also noted active range of 
extension to only 15 degrees in March and August.  Resolving 
any reasonable doubt in the veteran's favor, the Board 
concludes that the VA C&P examination results support the 
assignment of a separate, compensable rating of 10 percent, 
but no higher, on the basis of limitation of extension of 10 
degrees under Diagnostic Code 5261.  

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  During the April 2004 VA examination, additional 
limitation due to pain, fatigue, weakness and lack of 
endurance following repetitive use of the right knee was 
noted.  The VA examiner opined that the veteran's major 
functional impact is that he cannot walk or sit and becomes 
moody during the 20 to 30 minutes that he is unable to 
continue what he was doing due to the pain.  The VA examiner 
noted, however, that the veteran has a functional range of 
motion and indicated that he could not predict how much range 
of motion loss he will have with other flareups like the ones 
the veteran reported during the examination.  

Although the Board acknowledges that the veteran exhibits 
additional limitation due to pain, fatigue, weakness and lack 
of endurance following repetitive use of the right knee, and 
has taken the effects of pain into consideration, a higher 
rating on the basis of limitation of function due to pain is 
not warranted.  The VA examiner noted in April 2004 that the 
veteran's range of motion is functional.  Moreover, the 
passive range of extension of 15 degrees, which might support 
assignment of a 20 percent evaluation for limitation of 
extension under Diagnostic Code 5261, was only demonstrated 
on a few occasions.  The Board places the greatest probative 
weight on the clinical findings reported by medical examiners 
trained to evaluate the nature and severity of a disability, 
and the April 2004 examiner noted painful motion only in the 
last degree in the range of motion then measured.

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure and follow 
substantially gainful employment, or otherwise render a 
schedular rating impractical.  Although the veteran indicates 
that he occasionally must stand up and exercise his right 
knee while at work, and that he cannot bend, squat, kneel or 
ride a bike, he does hold a part-time job working 25 hours 
per week.  See April 2004 VA C&P joints examination report.  
Accordingly, the Board is of the opinion that extraschedular 
evaluation is not warranted under 38 C.F.R. § 3.321 (2005).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted. VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

VA fulfilled its duty to notify in the following manner. As 
for the first, second, and third elements, the July 2002 
letter, sent before issuance of the rating decision from 
which this appeal arises, advised the veteran that the 
evidence must show that his disabilities have worsened; that 
the RO would assist him by providing a C&P examination or 
opinion, if necessary, and obtaining VA medical records; that 
further assistance - obtaining other pertinent medical or 
non-medical evidence - would be provided if the veteran 
provided sufficient information about these records to enable 
it to do so; and that the veteran ultimately bears the 
responsibility for substantiating his claim.

As for the fourth element, the Board acknowledges that the 
July 2002 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure is technical, and did not result in 
prejudice to him.  First, the letter did ask him to inform VA 
about any additional evidence for which he wanted RO 
assistance in obtaining, or send the evidence himself, 
substantially similar to language of the "fourth element."  
Second, the May 2003 Statement of the Case (SOC) contained 
the text of 38 C.F.R. § 3.159, which includes the provision 
from which the so-called "fourth element" is derived.  Thus, 
throughout the appeal period, the veteran was notified of 
this element numerous times.  No new evidence or information, 
or even a request for further assistance, was submitted.  
Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  

It also is noted that full VCAA notice arguably was achieved 
through a combination of a letter and the SOC.  The law 
basically requires that a valid VCAA notice include the key 
elements outlined above; it does not mandate a single letter 
that accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him was, at most, 
harmless error.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA's duty to assist the claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was afforded the appropriate C&P examination.  The RO 
obtained the veteran's written statements and his VA and 
private medical records and associated them with the claims 
folder.  Again, the veteran had notice of the status of his 
claim and opted not to submit more information before the 
case was sent to the Board.  The Board finds it reasonable to 
interpret this action to mean that he is satisfied with the 
development of his claim.  Thus, further development is 
unlikely to add more relevant evidence or information.


ORDER

A separate 10 percent rating for recurrent patellar 
subluxation, osteoarthritis, history of meniscus tear, right 
knee on the basis of limitation of extension is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

A disability evaluation greater than 20 percent for recurrent 
patellar subluxation, osteoarthritis, history of meniscus 
tear, right knee is denied.

A disability evaluation greater than 20 percent for right 
knee instability is denied.



___________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


